957 So. 2d 1254 (2007)
Rhondel PARIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-593.
District Court of Appeal of Florida, Third District.
May 2, 2007.
Rehearing Denied June 6, 2007.
Rhondel Paris, in proper person.
Bill McCollum, Attorney General, for appellee.
Before WELLS, and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Defendant's Motion to Correct Illegal Sentence of September 22, 2005 and September 27, 2005, as well as, the addenda of September 30, 2005, November 1, 2005, November 7, 2005, November 17, 2005, *1255 November 29, 2005 and December 2, 2005, is affirmed.